—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered December 21, 1995, convicting him of criminal possession of a weapon in the second degree and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Many of the defendant’s contentions regarding remarks made by the prosecutor during summation are unpreserved for appellate review (see, CPL 470.05 [2]). In any event, the prosecu*576tor’s statements were fair responses to arguments raised by the defense counsel during summation (see, People v Rivera, 158 AD2d 723).
The defendant’s remaining contentions are without merit. Bracken, J. P., S. Miller, Krausman and H. Miller, JJ., concur.